DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
At the outset, it is noted that the file wrapper lacks a signed power of attorney.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I and Species H in the reply filed on 29 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In addition, claims 22-23 are further withdrawn as directed to non-elected species. 
Claims 22 & 23 require a media bath which is not supported in the description of the elected embodiment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light source of claim 7, the “support” of claim 13, and the structure implied by “the device is configured for hanging during use,” claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Additionally, the drawings are objected to because they are not proper black and white drawings, as required by 37 C.F.R. 1.84 and MPEP §608, requiring solid and clear black lines for the purposes of reproduction.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 6 initially notes “Figures 2A-2D” and leaves out Figure 2E; page 8 in addressing Fig. 8B misspelled “font” and should be corrected to --front cover--; page 10 is missing a period on the end of “Synthetic hormones can also be utilized-”; page 18 incorrectly cites “slots 182” (first paragraph) and “housing 192” (fourth paragraph) and should be corrected to --slots 196-- and --housing 182--, respectively. Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 & 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 10 & 15 requires that the hydrogel is formed in a “self-sealing” membrane. It is unclear by the instant specification if this is a characteristic of the specific hydrogel material chosen, or whether any hydrogel would inherently provide a “self-sealing” functionality. It is further unclear what, specifically, is required to be sealed by the membrane, when the description lacks detail about what the boundary layer is provided to separate. Claims 11 & 16 are rejected as dependent upon on claims 10 & 15.
Claims 1-3, 6-17, 21, & 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
According to MPEP §2164.01(a), the following factors should be considered to determine enablement and whether undue experimentation would be required:
               (A) The breadth of the claims;
               (B) The nature of the invention;
               (C) The state of the prior art;
               (D) The level of ordinary skill;
               (E) The level of predictability in the art;
               (F) The amount of direction provided by the inventor;
               (G) The existence of working examples; and
               (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding element (A), breadth of the claims:  The claims recite a very broad composition which is indicated as both “causing sterilization of female mosquitoes” and “satiat[ing] the female mosquitoes” - without any specific disclosure as to what particular composition performs these functions, and how. 
Regarding element (B), nature of the invention:  The nature of the invention is a mosquito attractant device.  Since attracting systems can be achieved in an endless array of possible methodologies, structures, and compositions, and since the Applicant does not choose or give any substantive detail about the particular methodology, structure, or composition, this disclosure would require undue experimentation to figure out how to reduce the broad sterilizing and satiating concepts to a working composition.
Regarding element (C), the state of the prior art:  The Applicant seems to claim general concepts and elements which may have already been well-known in the prior art before the effective filing date.  As best understood by the Examiner, it is very difficult to ascertain the workings of the present invention, let alone the metes and bounds of the claim language.  Since it 
Regarding element (D), the level of one of ordinary skill:  The level of skill possessed by a PHOSITA in this art would require at least some direction and guidance as to how the claimed functionalities are obtained.  The lack of guidance would require undue experimentation on the part of the PHOSITA.
Regarding element (E), the level of predictability in the art:  The art of insect attracting devices has a very low level of predictability. Small variations in a compositions can create wildly differing results.  Because of the very low level of predictability in the art, the present disclosure would require a PHOSITA to perform undue experimentation due to lack of detail.
Regarding element (F), the amount of direction provided by the inventor:  The instant specification provides almost no direction on how the stated functionalities (sterilization, satiation) of the ‘food source’ is achieved.  Undue experimentation would be required to figure out how the invention is supposed to work and why it was created in the first place.
Regarding element (G), working examples:  The inventor has not provided any specific composition to illustrate a working example.
Regarding element (H), quantity of experimentation needed:  As previously stated, the quantity of experimentation required by the present disclosure would be very high since the specification gives no details of any kind regarding the specific composition and how it achieves the expected sterilization and satiation outcomes.
In general, the disclosure describes a mosquito attracting system which somehow uses an undisclosed composition which is only described by its outcome (sterilization and satiation), to 
Specifically, claim 1 requires “the food source causing sterilization of female mosquitoes.” This rejections carries through to each claim dependent thereon, claims 2-12, 21, & 24.
Claim 13 similarly requires “a nutrition source to sterilize female mosquitoes.” This rejection carries through to each claim dependent thereon, claims 14-17.
Claim 14 requires “wherein the synthetic blood media satiates the female mosquitoes.”
Claims 1-3, 6-17, 21, & 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a device, does not reasonably provide enablement for an artificial/synthetic blood which sterilizes/satiates.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1 & 13-14 disclose a food/nutrition source which sterilizes (and satiates, claim 14) female mosquitoes. However, the instant specification only discusses a synthetic blood source as solving this problem, and does not discuss any other food or nutrition source possible. The scope of enablement of a broad food or nutrition source cannot be ascertained beyond the disclosure of an artificial blood source, especially in light of the above-discussed ambiguity of the instant specification. How does synthetic or artificial blood lead to the sterilization/satiety of mosquitoes? Claims 2-3, 6-12, 15-17, 21, & 24 are rejected as dependent thereon.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 6-17, 21, & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the proper examination of the instant invention, it is imperative that the claim language be consistent with that of the specification. The meaning of some terms, however, remains unclear, and the Office has provided the prior art rejection as best understood. Note, that no element is identified as the “inner member,” as required by Claim 1, in the elected embodiment. As best understood, this only identifies the food product; however, there appears to be no other member provided in the instant specification to provide support for any intermediate structure implied by “inner member,” especially in view of claim 11. The metes and bounds of claim 1 are unclear, since it is difficult to ascertain which element is considered to map on the inner member of the elected embodiment: is it the removable front cover? or the discrete openings which house the food source? Claims 2-3, 6-12, 21, & 24 are rejected as dependent from claim 1 rejected herein.
Further RE claim 10, the term “self-sealing” is further unclear: what is being sealed? How does a hydrogel seal? Is this an inherent property of hydrogels?
For Claim 13, the use of the phrase “the support comprises a hydrogel membrane, the hydrogel membrane being self-sealing,” renders the claim vague and indefinite since a membrane does not meet the ordinary definition nor the connotation of the term “support,” which implies structure. As discussed above, the term “self-sealing” is further unclear: what is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 13, 14, & 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Kupfer et al. (US 20170231211), hereinafter referred to as “Kupfer.”
For Claim 1, Kupfer discloses a device for reducing cases of mosquito transmitted illnesses in humans (in reducing mosquitoes, the device of Kupfer reduces the transmitted diseases, [0005-6]; title, disclosure) comprising:
a) an inner member (10 & 12, Figs. 4 & 5) containing a food source (liquid bait within the reservoir 14), the food source causing sterilization of female mosquitoes (as discussed in [0024], “the female mosquito may subsequently ingest the boric acid solution that may also include, for example, Wolbachia—a sterilizing bacterium that prevents procreation” explicitly indicates the sterilization of female mosquitoes due to the ingestion of the bacteria within the liquid bait, best seen in Fig. 5; Kupfer notes the use of more than one “bioattractant” throughout the specification, including [0052]); 

c) an attractant (dispensed via 21) within the outer housing to attract mosquitoes to the food source [0046].
For Claim 3, Kupfer discloses the device of claim 1, and Kupfer further discloses wherein the at least one opening is dimensioned for entry of mosquitoes to access the food source contained by the inner member (the outer cover 20 is provided with annular opening from the bottom, through which mosquitoes fly to come in contact with insect feeding pool 17).
For Claim 7, Kupfer discloses the device of claim 1, and Kupfer further discloses further comprising a light source (23) positioned within the outer housing to warm the food source (a light source present within the housing would, inherently, provide at least a little heat to the aforementioned food source).
For Claim 9, Kupfer discloses the device of claim 1, and Kupfer further discloses wherein the food source is synthetic blood (“artificial blood” [0024]).
For Claim 13, Kupfer discloses a device for reducing cases of mosquito transmitted illnesses (in reducing mosquitoes, the device of Kupfer reduces the transmitted diseases, [0005-6]; title, disclosure) comprising a support (“sugar solution”, [0024]) and a synthetic blood media (“artificial blood,” [0024]) supported by the support (note that the discussion within [0024] mixes artificial blood and sugar solution, providing a further solution), the synthetic blood media providing a nutrition source to sterilize female mosquitoes (“In addition, the female mosquitoes may be contacted with a biopathogen (e.g., a fungus or bacterium such as Wolbachia) being dispensed from the metered biopathogen dispenser)”).

For Claim 24, Kupfer discloses the device of claim 1, and Kupfer further discloses wherein the device is configured for hanging during use (wherein, due to the snap fit/ threaded construction of the device, the device may be hung by the base 10, Fig. 4 during use).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kupfer in view of Guangzhou (CN 203985709, as cited by Applicant).
For Claim 2, Kupfer discloses the device of claim 1.
Kupfer is silent to wherein the inner member is removable and replaceable with another inner member having a food source.
Guangzhou, like prior art above, teaches an insect lure device (title, disclosure), further comprising an inner member which is removable and replaceable with another inner member having a food source [0005, 14, 21].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the inner member of Kupfer with the ability to replace .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kupfer.
For Claim 6, Kupfer discloses the device of claim 1, and Kupfer further discloses wherein the inner member contains at least one panel (wherein 10, 12 forms a panel at the shoulder thereof, Fig. 5), the at least one panel containing individual pod of the food source (reservoir 14 forming a pod, Fig. 5).
Kupfer is silent to multiple of the individual pods arranged in an array.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide multiple reservoirs to feed the feeding pool 17 of Kupfer, in order to provide more than one source of liquid bait, for ease of replacement and to avoid blocking the outlet, for non-limiting example. Additionally, such a modification would have been further obvious since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 8 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kupfer in view of Hainze (US 20120124890).
For Claim 8, Kupfer discloses the device of claim 1, and Kupfer further discloses wherein the attractant emits an odor to attract mosquitoes (at least “perfume” [0019]) and contains C02 (“carbon dioxide” [0019]).
Kupfer is silent to the release of sulfur.
Hainze, like prior art above, teaches an insect control device (title, disclosure), further comprising an attractant which emits carbon dioxide and sulfur (“dimethyl sulfide” [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the attractant of Kupfer with the additional release of sulfur as taught by Hainze, in order to provide a combination of well-known attractants capable of luring in the targeted insect. 
For Claim 17, Kupfer discloses the device of claim 13, and Kupfer further contemplates further comprising an attractant to attract the mosquitoes (note the disclosure of “Embodiments of the invention can include one or more or any combination of the above features and configurations,” [0034]), wherein the attractant is an odor generator containing CO2 (carbon dioxide disclosed in [0054]).
Kupfer is silent to sulfur as a portion of the attractant.
Hainze, like prior art above, teaches an insect control device (title, disclosure), further comprising an attractant which emits carbon dioxide and sulfur (“dimethyl sulfide” [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the second attractant of Kupfer with the additional . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kupfer in view of Sandford et al. (US 20170303523), hereinafter referred to as “Sandford.”
For Claim 12, Kupfer discloses the device of claim 1, and Kupfer further discloses wherein the outer housing is transparent [0033].
Kupfer is silent to wherein the inner member is transparent so a level of food source contained within the inner member can be checked.
Sandford, like prior art above, teaches an insect attracting device (title, disclosure), further comprising a transparent inner member so an amount contained within the inner member can be checked (“In an embodiment of the third aspect, the single or double chamber is transparent or translucent, allowing a user to view the level of the evaporable liquid attractant,” [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the inner member of the device of Kupfer as transparent as taught by Sandford in order to provide a visual cue as to when the inner reservoir needs to be maintained or refilled, such a motivation is well-known in the art, and is discussed in Sandford, [0006].

Allowable Subject Matter
It is possible that Claims 10-11, 15-16, & 21 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and/or 35 nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Citations to Prakash et al. (US 20150260616), Durand et al. (WO 2005120224), Creeger et al. (US 20070251139), Hance et al. (US 20040231601), Toreki et al. (WO 03059503) and Nelsen et al. (US 4615883) are relevant to the hydrogel state of art. 
Citations to Vasudeva et al. (US 20130180162), Borth et al. (US 20100223837, [0074]), Mascari et al. (US 20180014513), Smith et al. (US 20200196587), Kondo (US 20160000059), Kaye et al. (US 20200344992), Masters et al. (US 20060016120), Larsen et al. (US 20180340053), Simchoni et al. (US 20040025412), Kupfer et al. (US20100031556 & US7278235), Montemurro et al. (US 5189830), Chuang et al. (US 6854208), Suk (KR 2017008900), Hwang (KR 20180065297), Masters et al. (WO 2004028247) are cited due to similarities to the insect attracting device disclosed in the instant invention.
Lee (KR 101425927) is cited due to the disclosure of silicone sheet, and the instant disclosure noting the similarities of hydrogel and silicone sheets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643